      Case 3:18-cv-00168-DPM Document 46 Filed 12/01/20 Page 1 of 1




           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

KEYA TURNER                                                  PLAINTIFF

v.                       No. 3:18-cv-168-DPM

CITY OF WEST MEMPHIS,
ARKANSAS; and WILLIAM
H. JOHNSON, Mayor, City of
West Memphis, Arkansas                                   DEFENDANTS

                                ORDER
     Turner has not responded to Defendants' motion for summary
judgment, Doc. 42.     If she does not respond on the merits by
18 December 2020, and explain the reason for her late response, the
Court will rule on the current papers.
     So Ordered.

                                                   ,
                                 D.P. Marshall Jr.
                                 United States District Judge
